ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-205 and DRB 16-220, concluding that JEFFREY R. POCARO of FANWOOD, who was admitted to the bar of this State in 1982, should be suspended from the practice of law for a period of three years for violating RPC 1.4(c) (failing to explain a matter to the extent reasonably necessary to permit the client to make an informed decision about the representation), RPC 1.6(a) (improperly revealing confidential information), RPC 1.7(a) (concurrent conflict of interest), RPC 1.8(b) (using information relating to the representation of one client to the disadvantage of the client), RPC 1.8(f) (accepting compensation for representing a client from another person), RPC 5.4(c)(permitting a person who pays for legal services for another to direct or regulate the lawyer’s professional judgement in rendering the legal services), RPC 5.5(a)(1) (unauthorized practice of law), RPC 8.4(d), Rule 1:20-16, and Rule 1:20-20 (conduct prejudicial to the administration of justice);
And good cause appearing;
It is ORDERED that JEFFREY R. POCARO is suspended from the practice of law for a period of three years, effective October 12, 2017, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement *381for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (8) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.